Citation Nr: 0942890	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including dysthymic disorder, an anxiety disorder, 
and a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a January 2006 rating 
decision issued by the Regional Office (RO) in Jackson, 
Mississippi that declined to reopen the Veteran's claims for 
service connection for his claimed psychiatric disorders 
because it found that new and material evidence had not been 
received in support of these claims.  In a decision and 
remand dated in June 2008 the Board reopened the Veteran's 
claims and remanded them for initial development and 
adjudication of the Veteran's entitlement to service 
connection.  

Although this matter initially came to the Board as two 
separate claims, one for the Veteran's claimed depression and 
one for the Veteran's claimed personality disorder and/or 
anxiety disorder, given the evidence, which indicates that 
the Veteran has been diagnosed at various times with a 
variety of mood disorders, anxiety disorders, and personality 
disorders, the Board finds that the Veteran's contention can 
more accurately be described as a single, broader claim for 
service connection for an acquired psychiatric disorder.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an August 2007 hearing at the RO.  A transcript 
of this hearing is contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Among other things, the June 2008 remand requested that the 
Veteran be afforded a VA examination of his claimed 
psychiatric disorders.  The examiner was to offer an opinion 
as to whether it was at least as likely as not that any 
current psychiatric disability was related to the Veteran's 
period of active service, in particular the documented 
treatment he received after he slashed his left wrist.  
Finally, the Board requested that a complete rationale be 
provided for all opinions.  

The record shows that the Veteran was provided with a VA 
examination by S.G., M.D. in January 2009.  The examiner 
diagnosed the Veteran as having chronic mild dysthymia, and 
opined that it is at least as likely as not that the 
Veteran's dysthymia had its onset while the Veteran was on 
active duty.  No rationale for this opinion was provided. 

The record indicates that the June 2009 supplemental 
statement of the case continued the denial of the Veteran's 
claim on the basis of the failure of the January 2009 
examiner to provide a rationale for the positive opinion.  
Furthermore, the record also shows that a January 2001 VA 
examiner included a rationale for his opinion that he could 
not relate the brief treatment the Veteran received during 
service to his current psychiatric symptoms.  At this 
juncture, the Board agrees that the January 2001 opinion with 
rationale appears to be more probative than the January 2009 
opinion without a rationale.  

However, the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The June 2008 remand requested that the examiner provide a 
complete rationale for any opinion.  Therefore, as the 
January 2009 examiner did not provide a rationale for his 
opinion, the Board finds that this appeal must be returned in 
order to complete the development that was originally 
requested.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should 
be returned to S.G., M.D. who is the 
same examiner who conducted the January 
2009 VA examination.  The examiner 
should be requested to review the 
claims folder and his January 2009 
examination report.  Thereafter, the 
examiner should provide a complete 
rationale for his opinion that it is at 
least as likely as not that the 
Veteran's dysthymia had its onset while 
the Veteran was on active duty.  The 
examiner should also comment on the 
negative opinion provided in the 
January 2001 VA examination, and should 
identify the reasons and bases as to 
why he reached a differing opinion.  

2.  If, and only if, the examiner who 
conducted the January 2009 examination 
is not available, the Veteran should be 
afforded a new VA psychiatric 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorders.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the 
examination.

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to provide a diagnosis for each 
psychiatric disorder shown upon 
examination and by the record.  The 
examiner is also requested to offer an 
opinion, for each diagnosed disorder, 
as to whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that there exists an 
etiological relationship between such 
disorder and the veteran's period of 
active duty service, particularly his 
documented treatment following the 
incident in which he slashed his left 
wrist.  If no such etiological 
relationship is found, the examiner 
should nevertheless discuss the in- 
service events in the context of the 
veteran's psychiatric history.  A 
complete rationale with appropriate 
reasons and bases MUST be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


